DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “spay” should read “spray”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (2006/0023045) in view of Yamasaki (2015/0375525).

 	Regarding claim 1, Yokoyama teaches a nail-printing device, comprising: 
a printing head (fig. 2, item 5) configured to move along a set path (fig. 2, path X) to spray a substrate (see. fig 1) under driving of a driving mechanism (see fig. 1, note that there is necessarily a carriage motor); and 
a drying mechanism (fig. 2, items 9) configured to dry the substrate ([0088]) in a spraying process and disposed on a peripheral side of the printing head and synchronously moves with the printing head (see fig. 2).
Yokoyama does not teach wherein the printhead sprays nails. Yamasaki teaches this (Yamasaki, see fig. 3). It would have been obvious to use nails, as disclosed by Yamasaki, as the substrate to be sprayed by Yokoyama’s printer because doing so would amount to the simple substitution of one known substrate for another to obtain predictable results. 

 	Regarding claim 2, Yokoyama in view of Yamasaki teaches the nail-printing device of claim 1, wherein the drying mechanism comprises at least one light source assembly (Yokoyama, fig. 3, item 9), the light source assembly comprises an ultraviolet lamp (Yokoyama, fig. 3, item 15) and an aluminum substrate (Yokoyama, fig. 3, item 18); and the ultraviolet lamp is disposed on the aluminum substrate (Yokoyama, fig. 3, item 9).

 	Regarding claim 3, Yokoyama in view of Yamasaki teaches the nail-printing device of claim 2, wherein the at least one light source assembly comprises an even number of light source assemblies, which are symmetrically arranged on left and right sides of the printing head (Yokoyama, fig. 2).

Regarding claims 5 and 13, Yokoyama in view of Yamasaki teaches the nail-printing device of claims 2 and 3, respectively, further comprising an ink cartridge (Yokoyama, fig. 2, item 6) and an ink cartridge bracket (Yokoyama, fig. 2, item 4), wherein, the printing head is disposed at one end of a bottom surface of the ink cartridge (Yokoyama, fig. 2B); the ink cartridge is fixed to the ink cartridge bracket (Yokoyama, see figs. 1, 2); a support table is disposed on each of left and right sides of an area of the ink cartridge bracket corresponding to the printing head, and the support table is configured to support the light source assemblies (Yokoyama, fig. 4, Note that the bracket is being defined as the portion of carriage 4 in which cartridges 6 are mounted, and the support table is being defined as the portions of carriage 4 in which lights 9 are mounted).

	Regarding claim 8, Yokoyama in view of Yamasaki teaches the nail-printing device of claim 5, wherein an illumination hole is disposed in an area of the support table corresponding to the ultraviolet lamp; and when each of the light source assemblies is fixed on the support table, the ultraviolet lamp protrudes from the illumination hole (Yokoyama, see fig. 2, Note that there is a hole in carriage 4 for each of the lamps).

 	Regarding claim 10, Yokoyama in view of Yamasaki teaches the nail-printing device of claim 8, wherein a center of the support table is recessed to form a receiving cavity, and the aluminum substrate is disposed above the receiving cavity (Yokoyama, Note that this could mean almost anything. Note that aluminum substrate is above all portions of the support table, and “a center” and “a receiving cavity” have not been defined).

 	Regarding claim 11, Yokoyama in view of Yamasaki teaches the nail-printing device of claim 5, wherein the support table and the ink cartridge bracket are integrally formed (Yokoyama, see fig. 2).


Claim(s) 4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Yamasaki as applied to claim 3 above, and further in view of Yang et al. (2013/0070035).

 	Regarding claim 4, Yokoyama in view of Yamasaki teaches the nail-printing device of claim 3. Yokoyama in view of Yang does not teach wherein the light source assemblies are detachably fixed to both sides of the printing head. Yang teaches this (Yang, compare figs. 2, 12, Note that light source assemblies 220 are detachably fixed). It would have been obvious to one of ordinary skill in the art at the time of invention to detachably fix the light source assemblies to the printing head, as disclosed by Yang, in the device disclosed by Yokoyama in view of Yamasaki because doing so would allow for the replacement of individual lights while also allowing for the adjustment of light intensity according to how many lights and the positioning of the lights. 

	Regarding claim 7, Yokoyama in view of Yamasaki and Yang teaches the nail-printing device of claim 5, wherein the support table is provided with a retaining post for restricting a movement of the aluminum substrate, and the aluminum substrate is provided with a slot in an area corresponding to the retaining post (See Yokoyama, fig. 2, Yang, fig. 12, Note that upon combination, the walls separating slots 440 of Yang’s bay portion 400 would serve as retaining posts, and any number of vacant areas of Yokoyama’s aluminum substrate 18 could be said to be a slot corresponding to slots of bay 400).

	Regarding claim 14, see rejections of claims 5, and 13. 

Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Yamasaki as applied to claim 3 above, and further in view of Yang and Kodama et al. (2013/0182046).

 	Regarding claim 6, Yokoyama in view of Yamasaki teaches the nail-printing device of claim 5. Yokoyama in view of Yamasaki does not teach wherein one end of the aluminum substrate is provided with a bump; a front plate perpendicular to a plane of the support table is disposed on one end of the support table connected to the ink cartridge bracket, and the front plate is provided with a groove which accommodates the bump to be inserted and limits a movement of the bump. Yang teaches detachably installed light assemblies (see claim 4 rejection). Kodama teaches a bump and a front plate with a recess to receive the bump so as to restrict movement of the bump (Kodama, see figs. 3, 5, Note bump 220 in recess 620 of front plate 604). It would have been obvious to one of ordinary skill in the art at the time of invention to add a bump/recess, as disclosed by Kodama, to the device disclosed by Yokoyama in view of Yamasaki and Yang because doing so would facilitate the easy replacement/removal of light assemblies from the printer while ensuring proper alignment. 
	(Examiner is aware Kodama is directed to a cartridge while the claimed invention is directed to light assemblies. Nonetheless, Examiner maintains it would have been obvious to one of skill to add the recess/bump alignment feature of Kodama to any component to be hand-mounted and requiring proper alignment, such as the light assemblies according to Yokoyama in view of Yamasaki and Yang). 

Regarding claim 12, Yokoyama in view of Yamasaki, Yang and Kodama teaches the nail-printing device of claim 6, wherein the front plate is provided with a through hole below the groove, a width of the through hole in a left-to-right direction is greater than a width of the groove (Kodama, see fig. 5, Note that the “left-to-right direction” has not been defined and thus could be any direction. Further, note that if front plate of Kodama is defined as portion of housing 60 between recess 620 and ink outlet 640, portion accommodating item 648 meets the limitation of through hole).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Yamasaki, Yang and Kodama as applied to claim 6 above, and further in view of Hagiwara et al. (2012/0147076).

	Regarding claim 10, Yokoyama in view of Yamasaki, Yang and Kodama teaches the nail-printing device of claim 6. Yokoyama in view of Yamasaki, Yang and Kodama  does not teach wherein one end of the aluminum substrate away from the bump is fixed to the support table by screws. Hagiwara teaches fixing a member to be mounted and needling alignment to a support by screws (Hagiwara, [0050], fig. 10). It would have been obvious to one of ordinary skill in the art at the time of invention to fix the aluminum substrate to the table disclosed by Yokoyama in view of Yamasaki, Yang and Kodama by use of screws, as disclosed by Hagiwara, because doing so would amount to applying one known fixing means to a known prior art device to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853